Citation Nr: 9907456	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97 - 32 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1996 
from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The record shows that a rating decision of December 1997 
denied service connection for tinnitus, and that the 
veteran failed to file a timely Notice of Disagreement with 
respect to that action within one year of the date of 
notification to him of that adverse determination.  
Although the RO issued a Supplemental Statement of the Case 
in August 1998 which erroneously included service 
connection for tinnitus, that action did not serve to place 
a claim for service connection for tinnitus at issue.  
Further, the veteran did not submit a timely Substantive 
Appeal (VA Form 9) addressing the issue of service 
connection for tinnitus, and that issue is not in appellate 
status. 


REMAND

As noted, the veteran served on active duty from October 
1956 to October 1958. The veteran did not serve in combat, 
and his active service did not take place during a period 
of war.  38 C.F.R. § 3.2 (1998).

The veteran has contended that his currently manifested 
bilateral defective hearing is a result of acoustic trauma 
experienced while on the rifle range during basic training.  
He has also contended that such hearing loss is a result of 
exposure to artillery fire.  His military occupational 
specialty (MOS) was disability specialist.

The veteran's service medical records are unavailable and 
are presumed destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC).  Where service medical 
records are missing, VA's duty to assist the veteran, to 
provide reasons and bases for its findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule are 
heightened.  Milostan v. Brown,  4 Vet. App. 250, 252 
(1993);  citing  Moore v. Derwinski,  1 Vet. App. 401, 406 
(1991); and  O'Hare v. Derwinski,  1 Vet. App. 365, 367 
(1991).  The Court has further held that "[n]owhere do VA 
regulations provide that a veteran must establish service 
connection through medical records alone."  Stozek v. 
Brown,  4 Vet. App. 457, 461 (1993), quoting Cartright v. 
Derwinski,  2 Vet. App. 24, 25-26 (1991).  

The RO has made repeated attempts to obtain the veteran's 
service medical, personnel and administrative records from 
the National Personnel Records Center (NPRC), without 
success.  Efforts to obtain records compiled by the Office 
of the Surgeon General (SGO), Department of the Army, have 
been unavailing.  However, while a request has been made to 
NPRC for service medical records from Fort Carson, 
Colorado, during the period of October and November 1956, a 
National Archives and Records Administration (NARA) Form NA 
13055, sent to the RO for completion and return, was not 
forwarded to the appellant for completion.  Further, no 
effort has been made to obtain morning reports or sick 
reports from NPRC, NARA, or Fort Carson, Colorado, as 
required by VA's duty to assist.  

Further, the appellant has testified that he was employed 
by The Glidden Company, Oak Park, Illinois, during and 
after service; that he was subsequently employed by 
National City Bank commencing in 1968; and that he may have 
undergone physical examinations which might have revealed 
hearing loss at that time.  Additional information should 
be obtained from the veteran and those companies should be 
asked to provide copies of any medical records or 
examination reports in their possession pertaining to the 
veteran.

In addition, in his VA Form 9, filed in November 1997, the 
veteran requested both a personal hearing at the RO and a 
hearing before a Member of the Board.  That request was 
acknowledged by RO letter of November 1997, which informed 
the veteran that he had been placed on a list of persons 
who wished to appear before a traveling Member of the 
Board.  In June 1998, the veteran was afforded the personal 
hearing at the RO that he had requested.  In an August 1998 
letter from the RO, the veteran was asked, among other 
things, to complete and submit a form letter stating 
whether he still wanted a personal hearing before a 
traveling Member of the Board, or some other type of 
hearing, and to complete and return his response in the 
enclosed envelope within 30 days of the date of that 
letter.  No response was received from the veteran.  By RO 
letter of September 1998, the RO notified the veteran that 
a hearing before a traveling Member of the Board had been 
scheduled for November 6, 1998; that he should notify that 
office immediately if he did not intend to appear or wanted 
to withdraw his request for a hearing; and that if he did 
not appear for his scheduled hearing, his request for a 
hearing before a traveling Member of the Board at the RO 
would be considered withdrawn.  No evidence of a response 
from the veteran is contained in the claims folder, and 
there is no indication as to whether the veteran appeared 
for the scheduled hearing.  A VA Form 8, Certification of 
Appeal, contained in the claims folder states that, "Vet 
also requests BVA hearing."  As there is no evidence on 
the claims folder to support that assertion, Remand is 
warranted for further inquiry as to whether the veteran 
wishes to have a further hearing at any location in 
connection with his claim.

Accordingly, the case is  Remanded to the RO for the 
following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers 
from whom he has received treatment for 
bilateral defective hearing since 
service separation.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  

2.  The RO should ask the veteran to 
provide the specific names, addresses, 
and his approximate dates of employment 
at The Glidden Company, Oak Park, 
Illinois, at National City Bank, and at 
any other employer with whom he may 
have undergone medical examinations 
which might have revealed hearing loss 
at that time.  Upon receipt of the 
requested information from the veteran, 
those companies should be contacted and 
asked to provide copies of any medical 
records or examination reports in their 
possession pertaining to the veteran.

3.  The RO should provide the veteran 
with Form NA 13055 for completion and 
return concerning his claimed inservice 
treatment for hearing loss.  Copies of 
that document should be sent to the 
NPRC and to NARA with a request for 
service medical records of the veteran 
from Fort Carson, Colorado, during the 
period of October and November 1956.  
Both facilities should be further asked 
to provide copies of service medical or 
administrative records, morning 
reports, or sick reports of the veteran 
from any basic training companies 
stationed at Fort Carson, Colorado, 
during the indicated period. 

4.  The veteran should be asked to 
state unequivocally within 30 days 
whether he wants an additional personal 
hearing before the RO, before a 
traveling Member of the Board at the 
RO, at a video-taped hearing at the RO, 
or at a hearing before a Board member 
sitting at Washington, DC.  The RO will 
interpret failure to respond within 30 
days as a negative response.  If the 
appellant's response is affirmative in 
nature, all required action should be 
taken to provide the requested hearing.

5.  Following completion of the 
foregoing, the RO must review the 
claims folder and ensure that all of 
the requested development actions have 
been conducted and completed in full.  
If any development is incomplete, 
including if all efforts to obtain the 
veteran's service medical or 
administrative records, as well as the 
morning reports or sick reports of the 
veteran from any basic training 
companies stationed at Fort Carson, 
Colorado, during the indicated period 
including October and November 1956, 
have not been completed, appropriate 
corrective action should be implemented 
prior to returning the case to the 
Board.

6.  The RO should then readjudicate the 
issue of entitlement to service 
connection for bilateral defective 
hearing, in light of the additional 
evidence obtained. 

If the benefit currently sought on appeal is not granted to 
the appellant's satisfaction, or if a timely Notice of 
Disagreement is received with respect to any other matter, 
the RO should issue a Supplemental Statement of the Case, 
including all applicable law and regulations, and the 
appellant and his representative should be provided an 
opportunity to respond.  The appellant should be advised of 
the requirements to initiate and perfect an appeal on any 
issue addressed in the Supplemental Statement of the Case 
which is not currently on appeal.  The case should then be 
returned to the Board for further appellate consideration, 
if otherwise in order.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this claim.  


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Veterans Appeals.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


- 4 -


